Title: To Benjamin Franklin from Thomas Digges, 4 May 1779
From: Digges, Thomas
To: Franklin, Benjamin


Sir
Hotel de Yorke 4th May/79
I am very sorry to be troublsome to You, but I find great difficulty in procuring my pass, & am not likely to get one without You will indulge me so far as to write a line to the Lieutenant de Police to grant me one. I have taken Dr. Bancrofts advice about it and He advises me to send the inclosd out to You either for alteration or to get a note to the Lieutenant de Police. I am fearful If I do not get it some time in the forenoon tomorrow I shall be prevented setting out in time to meet the next sailing Packet at Calais.
I shall wait on You early in the morning, as You last appointed, provided I receive from You in ansr. to this no intimation that You will not be ready by that time to dispatch me. You know my object, and may assure Yourself I shall have the highest satisfaction in attending patiently to those or any other of Your Commands.
I am with the Highest esteem Your very obligd & Obt. Servt
Tho Digges
The Honbe. Dr. B. Franklin Passy
 
Notation: May 4 1779
